Citation Nr: 1625008	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for headaches with migraines, to include as secondary to a right eye disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1993 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A transcript of the proceeding has been associated with the claims file.

In March 2015, the Board remanded the Veteran's claims for further development.  A more detailed procedural posture is provided in the introduction to that Board decision.  These matters are now returned to the Board for further review.

The March 2015 Board decision also remanded the issues of entitlement to service connection for left leg shin splints, and for a left knee disorder as secondary to left leg shin splints.  Subsequently, a December 2015 rating decision granted the claims.  Therefore, there remains no issue or controversy for decision as to those matters, and they are no longer before the Board.  See Holland v. Gober, 10 Vet.App. 433, 436 (1997) (grant of service connection during the appellate process is "a full award of benefits on the appeal.").

However, the Board acknowledges that in February 2016, the Veteran submitted a statement expressing disagreement with the rating assigned for his service-connected left lower extremity shin splint with a left knee disorder.  The Board notes that should the Veteran wish to file an actual notice of disagreement with the initial rating assigned in the December 2015 rating decision, he must file a formal notice of disagreement on a Form 21-0958 within one year of that decision.

In December 2015, the Veteran, by way of his representative, filed a motion for correction of the Board hearing transcript, including a copy of the hearing transcript with the suggested "corrections."  See 38 C.F.R. § 20.716 (2015).  The Board finds, however, that the suggested corrections amount to a significant rewrite of the testimony of the Veteran as well as statements made by the undersigned Veterans Law Judge rather than "corrections" in a true sense, i.e., of perceived transcriptional errors.  Therefore, the motion is denied.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), and for residuals of a traumatic brain injury (TBI), and whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for Tourette's syndrome, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Claims, December 2015, January 2016, March 2016.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a right eye disorder and headaches with migraines due to his active service, including due to an alleged ordinance blast in 1993.  In the alternative, he alleges that his headaches with migraines are secondary to his right eye disorder.

Most recently, in March 2015, the Board remanded the claims so that he could be afforded a VA examination to address the nature and etiology of his right eye disorder (because none had been provided), and if any right eye disorder was found to be related to service, so that the VA examiner could also address whether the Veteran's claimed headaches with migraines are secondary to his right eye disorder.

The Veteran was afforded a VA examination in August 2015.  The VA examiner diagnosed right eye retinal detachment and opined that it was not likely related to the Veteran's active service, reasoning in part that the vast majority of retinal detachments occur early, within weeks or months, after trauma.

A November 2015 Supplemental Statement of the Case (SSOC) continued the denial of the Veteran's claims.

Subsequently, the Veteran submitted several private treatment records relating to his claims.  These include a January 2015 neurological treatment record from Dr. T.J. in which he opined that the Veteran's migraines and right eye retinal detachment are due to an ordinance explosion in service in 1993.  The records also include but are not limited to a June 2015 treatment record from Dr. J.W. of the University of Colorado Hospital in which he noted that Dr. A. believes the Veteran's migraines are due to a post-concussion syndrome relating to a blast in service.

In light of the fact that several relevant treatment records have been associated with the claims file after the issuance of the last SSOC in November 2015, and prior to re-certification to the Board, the Board will remand the claims so that the AOJ may review all of the newly associated treatment records and then readjudicate the claims in accordance with 38 C.F.R. § 19.37.

In addition, the Veteran has not yet been afforded a VA examination regarding his claimed headaches with migraines.  Because medical evidence indicates they could possibly be related to his service, the Board finds that the Veteran should be afforded a VA neurological examination to address the nature and etiology of his headaches with migraines, including whether they are related to his active service, and whether they are caused or aggravated by his claimed right eye disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to address the nature and etiology of his claimed headaches with migraines.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should opine as to whether it is "at least as likely as not" that any headaches with migraines are a) related to his active service, and 
b) caused or aggravated by his right eye disorder (including diagnosed retinal detachment).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, readjudicate the Veteran's claims.  If any claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC), which should note that all of the records associated with the claims file since the issuance of the November 2015 SSOC have been reviewed.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

